DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/9/2022. Applicant's election with traverse of group I in the reply filed on 11/9/2022 is acknowledged.  The traversal is on the ground(s) that there would not be a search burden to examine group II.  This is not found persuasive because the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter, and the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different text search strategies or text search queries, such as a search regarding a pump and different classification such as F04F1/00 and Y10T137/85978,86051).
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/28/2020 was filed prior to the mailing date of the mailing of this action.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings were received on 8/28/2020.  These drawings are acceptable.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,5,8,9 and 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Black et al. (US 4580699).

Regarding claim 1, Black et al. disclose a method of maintaining a backpressure of a fluidic product, the method comprising: pressurizing a first reservoir (12, col.3,lns.29-39) to a first predetermined pressure level using compressed air (at 56,col.3,lns. 27-29); 
delivering the fluidic product to the pressurized first reservoir until a current level (the level at 112) of the fluidic product in the first reservoir reaches a first predetermined level (the level at 112); 
pressurizing a second reservoir (14, col.3,lns.29-39) to a second predetermined pressure level using the compressed air; 
delivering the fluidic product to the pressurized second reservoir until a current level (the level at 108) of the fluidic product in the second reservoir reaches a second predetermined level (the level at 108); and 
controlling the backpressure of the fluidic product using the first reservoir and the second reservoir such that a discharge flow of the fluidic product is continuous (col.1,lns. 53-64).

Regarding claim 2, Black et al. disclose further comprising continuously delivering the fluidic product to the second reservoir (14) when an intake of the fluidic product into the first reservoir is discontinued (col.4, lns. 49-col.5,lns. 5).

Regarding claim 3, Black et al. disclose further comprising transitioning the first reservoir into an unpressurized state (headspace of 12 is vented, col.4,lns.53-56) after discontinuing the intake of the fluidic product into the first reservoir.


Regarding claim 5, Black et al. disclose further comprising discharging the fluidic product from the first reservoir after transitioning the first reservoir into the unpressurized state (with the first reservoir 12 back on-line fluid/admixture can be delivered to utilization system 84, col.4, lns. 32-41, col.3, lns. 58-63).

Regarding claim 8, Black et al. disclose  further comprising continuously delivering the fluidic product to the first reservoir (12) when an intake of the fluidic product into the second reservoir is discontinued (col.4, lns. 49-col.5,lns. 5).

Regarding claim 9, Black et al. disclose further comprising transitioning the second reservoir into an unpressurized state (headspace of 14 is vented, col.4, lns. 49-col.5,lns. 5) after discontinuing the intake of the fluidic product into the second reservoir.

Regarding claim 11, Black et al. disclose further comprising discharging the fluidic product from the second reservoir after transitioning the second reservoir into the unpressurized state (with the second reservoir 14 back on-line fluid/admixture can be delivered to utilization system 84, col.4, lns. 32-41,col.3, lns. 58-63).


 	Regarding method claims 1-3,5,8,9 and 11, the device shown by Black et al. will perform the methods as recited in claims 1-3,5,8,9 and 11, during normal operational use of the device.

Allowable Subject Matter
Claims 4,6,7,10,12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior art discloses or renders as obvious, equalizing the first reservoir with atmospheric pressure to achieve the unpressurized state in the first reservoir, in claim 4, in combination with the previous depending claims.
None of the prior art discloses or renders as obvious,  discontinuing the discharging of the fluidic product from the first reservoir when the first reservoir is empty, in claim 6, in combination with the previous depending claims.
None of the prior art discloses or renders as obvious,  equalizing the second reservoir with atmospheric pressure to achieve the unpressurized state in the second reservoir, in claim 10, in combination with the previous depending claims.
None of the prior art discloses or renders as obvious,  discontinuing the discharging of the fluidic product from the second reservoir when the second reservoir is empty, in claim 12, in combination with the previous depending claims.

Hiraoka  (US 6874929) discloses a similar system using an inert gas such as Nitrogen, however, teaches away from the use of air (col.9,lns. 1-6) with fluid in semiconductor processing, and therefore an obviousness rejection could not be set forth.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753